      Case 2:19-cv-00091-KJM-AC Document 18 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   STEVEN ROGER CENTER,                               No. 2:19-cv-0091 KJM AC P
12                      Plaintiff,
13           v.                                         ORDER
14   D’AGOSTINI, et al.,
15                      Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 30, 2020, the magistrate judge issued findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. See ECF No. 17. Plaintiff has not

23   filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
     Case 2:19-cv-00091-KJM-AC Document 18 Filed 06/11/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations issued April 30, 2020 (ECF No. 17) are
 5   ADOPTED in full;
 6          2. This action is DISMISSED without prejudice. See Local Rule 110; Fed. R. Civ. P.
 7   41(b); and
 8          3. The clerk of court close this case.
 9   DATED: June 10, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
